
	
		I
		112th CONGRESS
		1st Session
		H. R. 214
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish a Congressional Office of Regulatory
		  Analysis, to require the periodic review and automatic termination of Federal
		  regulations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Office of Regulatory
			 Analysis Creation and Sunset and Review Act of
			 2011.
		2.Table of
			 contentsThe table of contents
			 for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Congressional Office of Regulatory Analysis
				Sec. 101. Establishment of Office.
				Sec. 102. Responsibilities.
				Sec. 103. Effective date.
				Title II—Regulatory sunset and review
				Sec. 201. Purposes.
				Sec. 202. Review of regulations.
				Sec. 203. Covered rules.
				Sec. 204. Criteria for sunset review.
				Sec. 205. Sunset review procedures.
				Sec. 206. Review deadlines for covered rules.
				Sec. 207. Sunset review notices and agency reports.
				Sec. 208. Designation of agency regulatory review
				officer.
				Sec. 209. Relationship to other law.
				Sec. 210. Effect of termination of a covered rule.
				Sec. 211. Judicial review.
				Sec. 212. Definitions.
				Sec. 213. Effective date.
				Sec. 214. Sunset of this title.
			
		ICongressional
			 Office of Regulatory Analysis
			101.Establishment
			 of Office
				(a)Establishment
					(1)In
			 generalThere is established a Congressional Office of Regulatory
			 Analysis (in this title referred to as the Office).
					(2)DirectorThe Office shall have a Director (in this
			 title referred to as the Director) who shall be appointed by the
			 Speaker of the House of Representatives and the majority leader of the Senate
			 after considering recommendations received from the Committee on Oversight and
			 Government Reform of the House of Representatives and the Committee on Homeland
			 Security and Governmental Affairs of the Senate, without regard to political
			 affiliation and solely on the basis of the Director’s ability to perform the
			 duties of the Office.
					(3)Term
						(A)In
			 generalThe term of office of the Director shall be 4 years, but
			 no Director shall be permitted to serve more than 3 terms.
						(B)VacancyAny
			 individual appointed as Director to fill a vacancy prior to the expiration of a
			 term shall serve only for the unexpired portion of that term. An individual
			 serving as Director at the expiration of that term may continue to serve until
			 the individual’s successor is appointed.
						(4)RemovalThe
			 Director may be removed by a concurrent resolution of the Congress.
					(5)CompensationThe
			 Director shall be paid at a rate equal to the rate of basic pay for level III
			 of the Executive Schedule in section 5314 of title 5, United States
			 Code.
					(b)Personnel
					(1)In
			 generalThe Director shall
			 appoint and fix the compensation of such personnel as may be necessary to carry
			 out the duties and functions of the Office.
					(2)AppointmentAll
			 personnel of the Office shall be appointed without regard to political
			 affiliation and solely on the basis of their fitness to perform their
			 duties.
					(3)Duties and
			 responsibilitiesThe Director may prescribe the duties and
			 responsibilities of the personnel of the Office, and delegate to them authority
			 to perform any of the duties, powers, and functions imposed on the Office or on
			 the Director.
					(4)Employee
			 statusFor purposes of pay (other than pay of the Director) and
			 employment benefits, rights, and privileges, all personnel of the Office shall
			 be treated as if they were employees of the House of Representatives.
					(c)Experts and
			 ConsultantsIn carrying out the duties and functions of the
			 Office, the Director may procure temporary (not to exceed one year) and
			 intermittent services under section 3109(b) of title 5, United States Code, but
			 at rates for individuals not to exceed the daily equivalent of the maximum
			 annual rate of basic pay under the General Schedule of section 5332 of title 5,
			 United States Code.
				(d)Relationship to
			 Executive Branch
					(1)Information
			 requestsThe Director is
			 authorized to secure information, data, estimates, and statistics directly from
			 the various departments, agencies, and establishments of the executive branch
			 of Government, including the Office of Management and Budget, and the
			 regulatory agencies and commissions of the Government. All such departments,
			 agencies, establishments, and regulatory agencies and commissions shall
			 promptly furnish the Director any available material which the Director
			 determines to be necessary in the performance of the Director’s duties and
			 functions (other than material the disclosure of which would be a violation of
			 law).
					(2)Use of services,
			 facilities, and personnelThe Director is authorized, upon
			 agreement with the head of any such department, agency, establishment, or
			 regulatory agency or commission, to use its services, facilities, and personnel
			 with or without reimbursement, and the head of each such department, agency,
			 establishment, or regulatory agency or commission is authorized to provide the
			 Office such services, facilities, and personnel.
					(e)Relationship to
			 Other Agencies of CongressIn
			 carrying out the duties and functions of the Office, and for the purpose of
			 coordinating the operations of the Office with those of other congressional
			 agencies with a view to using most effectively the information, services, and
			 capabilities of all such agencies in carrying out the various responsibilities
			 assigned to each, the Director is authorized to obtain information, data,
			 estimates, and statistics developed by the General Accountability Office, the
			 Congressional Budget Office, and the Congressional Research Service, and upon
			 agreement with the Comptroller General, the Director of the Congressional
			 Budget Office, or the Director of the Congressional Research Service to use
			 their services, facilities, and personnel with or without reimbursement. The
			 Comptroller General and such Directors are authorized to provide the Office
			 with the information, data, estimates, and statistics, and the services,
			 facilities, and personnel, referred to in the preceding sentence.
				(f)Assistance to
			 the CongressThe Director
			 shall provide to the Committee on Oversight and Government Reform of the House
			 of Representatives and the Committee on Homeland Security and Governmental
			 Affairs of the Senate, information that will assist the committee in the
			 discharge of all matters within its jurisdiction, including information with
			 respect to its jurisdiction over authorization and oversight of the Office of
			 Information and Regulatory Affairs of the Office of Management and
			 Budget.
				(g)Information
					(1)Freedom of
			 informationThe Office shall make available information from its
			 activities in accordance with section 552 of title 5, United States
			 Code.
					(2)Public
			 docketThe Office shall maintain a publicly available log of
			 information (other than information which may not be released under section
			 552(b) of title 5, United States Code) that shall contain—
						(A)all written
			 communications, regardless of format, between Office personnel and any person
			 who is not employed by the Federal Government; and
						(B)the dates and
			 names of individuals involved in all substantive oral communications, including
			 meetings and telephone conversations between Office personnel and any person
			 not employed by the Federal Government, and the subject matter of such
			 communications.
						(h)AppropriationsThere
			 are authorized to be appropriated to the Office such sums as may be necessary
			 for each of fiscal years 2012 through 2019.
				102.Responsibilities
				(a)Transfer of
			 Functions Under Chapter 8 From GAO to
			 Office
					(1)Director’s new
			 authoritySection 801 of title 5, United States Code, is
			 amended—
						(A)by striking
			 Comptroller General each place it occurs and inserting
			 Director of the Office; and
						(B)by striking
			 the Comptroller General’s report in subsection (a)(2)(B) and
			 inserting the report of the Director of the Office.
						(2)DefinitionSection
			 804 is amended by adding at the end the following:
						
							(4)The term
				Director of the Office means the Director of the Congressional
				Office of Regulatory Affairs established by section 101 of the
				Congressional Office of Regulatory Analysis
				Creation and Sunset and Review Act of
				2011.
							.
					(3)Major
			 rulesSection 801(a)(2)(A) of title 5, United States Code, is
			 amended to read as follows:
						
							(2)(A)The Director of the
				Office shall provide a report on each major rule to the committees of
				jurisdiction in each House of the Congress by the end of 30 calendar days after
				the submission or publication date as provided in section 802(b)(2). The report
				of the Director shall include—
									(i)an assessment of the compliance by the
				Federal agency with the requirements in paragraph (1)(B); and
									(ii)an analysis of the rule by the
				Director, using any relevant data and analyses generated by the Federal agency
				and any data of the Office, including the following:
										(I)A description of the potential
				benefits of the rule, including any beneficial effects that cannot be
				quantified in monetary terms and the identification of those likely to receive
				the benefits.
										(II)A description of the potential
				costs of the rule, including any adverse effects that cannot be quantified in
				monetary terms and the identification of those likely to bear the costs.
										(III)A determination of the potential
				net benefits of the rule, including an evaluation of effects that cannot be
				quantified in monetary terms.
										(IV)A description of alternative
				approaches that could achieve the same regulatory goal at a lower cost,
				together with an analysis of the potential benefits and costs and a brief
				explanation of the legal reasons why such alternatives, if proposed, could not
				be adopted.
										(V)A summary of how these results
				differ, if at all, from the results that the promulgating agency received when
				conducting similar
				analyses.
										.
					(4)Nonmajor
			 rulesThe Office shall conduct an assessment and analysis, as
			 described in section 801(a)(2)(A) of title 5, United States Code, of any
			 nonmajor rule, as defined in section 804(3) of such title, when requested to do
			 so by a committee of the House of Representatives or the Senate or by an
			 individual Representative or Senator.
					(5)Priorities
						(A)AssignmentTo
			 ensure that analysis of the most significant regulations occurs, the Office
			 shall give first priority to, and shall conduct analyses of, all major rules,
			 as defined in section 804(2) of title 5, United States Code. Secondary priority
			 shall be assigned to requests from committees of the House of Representatives
			 and the Senate. Tertiary priority shall be assigned to requests from individual
			 Representatives and Senators.
						(B)Discretion to
			 director of officeThe Director of the Office shall have the
			 discretion to assign priority among the secondary and tertiary requests.
						(b)Transfer of
			 Certain Functions Under the Unfunded Mandates Reform Act of 1995 From CBO to
			 Office
					(1)Cost of
			 regulationsSection 103 of the Unfunded Mandates Reform Act of
			 1995 (2 U.S.C. 1511) is amended—
						(A)in subsection (b),
			 by striking the Director and inserting the Director of
			 the Congressional Office of Regulatory Analysis; and
						(B)in subsection (c),
			 by inserting after Budget Office the following: or the
			 Director of the Congressional Office of Regulatory Analysis.
						(2)Assistance to
			 the congressional office of regulatory analysisSection 206 of
			 the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1536) is amended—
						(A)by amending the
			 section heading to read as follows: sec. 206. assistance
			 to the congressional office of regulatory analysis.;
			 and
						(B)in paragraph (2),
			 by striking the Director of the Congressional Budget Office and
			 inserting the Director of the Congressional Office of Regulatory
			 Analysis.
						(c)Other
			 ReportsIn addition to the analyses of major and nonmajor rules
			 described in subsection (a), the Office shall also issue an annual report
			 including estimates of the total costs and benefits of all existing Federal
			 regulations.
				103.Effective
			 dateThis title and the
			 amendments made by this title shall take effect 180 days after the date of the
			 enactment of this Act.
			IIRegulatory sunset
			 and review
			201.PurposesThe purposes of this title are—
				(1)to require agencies to regularly review
			 their significant rules to determine whether they should be continued without
			 change, modified, consolidated with another rule, or terminated;
				(2)to require
			 agencies to consider the comments of the public, the regulated community, and
			 the Congress regarding the actual costs and burdens of rules being reviewed
			 under this title, and whether the rules are obsolete, unnecessary, duplicative,
			 conflicting, or otherwise inconsistent;
				(3)to require that
			 any rules continued in effect under this title meet all the legal requirements
			 that would apply to the issuance of a new rule, including any applicable
			 Federal cost-benefit and risk assessment requirements;
				(4)to provide for the
			 review of significant rules and other rules through a sunset review process and
			 to provide for the repeal or other change in such rules in accordance with
			 chapters 5 and 7 of title 5, United States Code;
				(5)to provide for a
			 petition process that allows the public and appropriate committees of the
			 Congress to request that other rules that are not significant be reviewed in
			 the same manner as significant rules; and
				(6)to require the
			 Administrator to coordinate and be responsible for sunset reviews conducted by
			 the agencies.
				202.Review of
			 regulationsA covered rule
			 shall be subject to review in accordance with this title. Upon completion of
			 such review, the agency which has jurisdiction over such rule shall—
				(1)issue a final
			 report under
			 section 207(c)(2) continuing such rule;
			 or
				(2)conduct a
			 rulemaking in accordance with
			 section 207(d) to modify, consolidate with
			 another rule, or terminate such rule.
				203.Covered
			 rules
				(a)Covered
			 rulesFor purposes of this
			 title, a covered rule is a rule that—
					(1)is determined by the Administrator to be a
			 significant rule under subsection (b); or
					(2)is any other rule
			 designated by the agency which has jurisdiction over such rule or by the
			 Administrator under this title for sunset review.
					(b)Significant
			 rulesFor purposes of this
			 title, a significant rule is a rule that the Administrator determines—
					(1)has resulted in or is likely to result in
			 an annual effect on the economy of $100,000,000 or more;
					(2)is a major rule,
			 as defined in section 804(2) of title 5, United States Code; or
					(3)was issued
			 pursuant to a significant regulatory action, as that term is defined in
			 Executive Order 12866 (5 U.S.C. 601 note; relating to regulatory planning and
			 review).
					(c)Public
			 petitions
					(1)In
			 generalAny person adversely
			 affected by a rule that is not a significant rule may submit a petition to the
			 agency which has jurisdiction over the rule requesting that such agency
			 designate the rule for sunset review. Such agency shall designate the rule for
			 sunset review unless such agency determines that it would not be in the public
			 interest to conduct a sunset review of the rule. In making such determination,
			 such agency shall take into account the number and nature of other petitions
			 received on the same rule, whether or not they have already been denied.
					(2)Form and content
			 of petitionA petition under
			 paragraph (1)—
						(A)shall be in writing, but is not otherwise
			 required to be in any particular form;
						(B)shall identify the
			 rule for which sunset review is requested with reasonable specificity and state
			 on its face that the petitioner seeks sunset review of the rule; and
						(C)shall be
			 accompanied by a $20 processing fee.
						(3)Response
			 required for noncomplying petitionsIf such agency determines that a petition
			 does not meet the requirements of this subsection, such agency shall provide a
			 response to the petitioner within 30 days after receiving the petition,
			 notifying the petitioner of the problem and providing information on how to
			 formulate a petition that meets those requirements.
					(4)Decision within
			 90 daysWithin the 90-day
			 period beginning on the date of receiving a petition that meets the
			 requirements of this subsection, such agency shall transmit a response to the
			 petitioner stating whether the petition was granted or denied, except that such
			 agency may extend such period by a total of not more than 30 days.
					(5)Petitions deemed
			 granted for substantial inexcusable delayA petition for sunset review of a rule is
			 deemed to have been granted by such agency, and such agency is deemed to have
			 designated the rule for sunset review, if a court finds there is a substantial
			 and inexcusable delay, beyond the period specified in paragraph (4), in
			 notifying the petitioner of such agency's determination to grant or deny the
			 petition.
					(6)Public
			 logSuch agency shall
			 maintain a public log of petitions submitted under this subsection, that
			 includes the status or disposition of each petition.
					(d)Congressional
			 requests
					(1)In
			 generalAn appropriate
			 committee of the Congress, or a majority of the majority party members or a
			 majority of nonmajority party members of such a committee, may request in
			 writing that the Administrator designate any rule that is not a significant
			 rule for sunset review. The Administrator shall designate such rule for sunset
			 review within 30 days after receipt of such a request unless the Administrator
			 determines that it would not be in the public interest to conduct a sunset
			 review of such rule.
					(2)Notice of
			 denialIf the Administrator
			 denies a congressional request under this subsection, the Administrator shall
			 transmit to the congressional committee making the request a notice stating the
			 reasons for the denial.
					(e)Publication of
			 notice of designation for sunset reviewAfter designating a rule under subsection
			 (c) or (d) for sunset review, the agency or the Administrator shall promptly
			 publish a notice of that designation in the Federal Register.
				204.Criteria for
			 sunset review
				(a)Compliance with
			 other lawsIn order for any
			 rule subject to sunset review to continue without change or to be modified or
			 consolidated in accordance with this title, such rule must be authorized by law
			 and meet all applicable requirements that would apply if it were issued as a
			 new rule pursuant to section 553 of title 5, United States Code, or other
			 statutory rulemaking procedures required for that rule. For purposes of this
			 section, the term applicable requirements includes any requirement
			 for cost-benefit analysis and any requirement for standardized risk analysis
			 and risk assessment.
				(b)Governing
			 lawIf there is a conflict
			 between such applicable requirements and an Act under which a rule was issued,
			 the conflict shall be resolved in the same manner as such conflict would be
			 resolved if the agency were issuing a new rule.
				205.Sunset review
			 procedures
				(a)Functions of the
			 Administrator
					(1)Notice of rules
			 subject to review
						(A)Inventory and
			 first listWithin one year
			 after the date of the enactment of this Act, the Administrator shall conduct an
			 inventory of existing rules and publish a first list of covered rules. The list
			 shall—
							(i)specify the particular group to which each
			 significant rule is assigned under paragraph (2), and state the review deadline
			 for all significant rules in each such group; and
							(ii)include other
			 rules subject to sunset review for any other reason, and state the review
			 deadline for each such rule.
							(B)Subsequent
			 listsAfter publication of
			 the first list under subparagraph (A), the Administrator shall publish an
			 updated list of covered rules at least annually, specifying the review deadline
			 for each rule on the list.
						(2)Grouping of
			 significant rules in first list
						(A)Staggered
			 reviewThe Administrator
			 shall assign each significant rule in effect on the date of enactment of this
			 Act to one of 4 groups established by the Administrator to permit orderly and
			 prioritized sunset reviews, and specify for each group an initial review
			 deadline in accordance with section 206(a)(1).
						(B)PrioritizationsIn determining which rules shall be given
			 priority in time in that assignment, the Administrator shall consult with
			 appropriate agencies, and shall prioritize rule based on—
							(i)the
			 grouping of related rules in accordance with paragraph (3);
							(ii)the
			 extent of the cost of each rule and on the regulated community and the public,
			 with priority in time given to those rules that impose the greatest
			 cost;
							(iii)consideration of
			 the views of regulated persons, including State and local governments;
							(iv)whether a
			 particular rule has recently been subject to cost-benefit analysis and risk
			 assessment, with priority in time given to those rules that have not been
			 subject to such analysis and assessment;
							(v)whether a
			 particular rule was issued under a statutory provision that provides relatively
			 greater discretion to an official in issuing the rule, with priority in time
			 given to those rules that were issued under provisions that provide relatively
			 greater discretion;
							(vi)the
			 burden of reviewing each rule on the reviewing agency; and
							(vii)the need for
			 orderly processing and the timely completion of the sunset reviews of existing
			 rules.
							(3)Grouping of
			 related rulesThe
			 Administrator shall group related rules under paragraph (2) (and designate
			 other rules) for simultaneous sunset review based upon their subject matter
			 similarity, functional interrelationships, and other relevant factors to ensure
			 comprehensive and coordinated review of redundant, overlapping, and conflicting
			 rules and requirements. The Administrator shall ensure simultaneous sunset
			 reviews of covered rules without regard to whether they were issued by the same
			 agency, and shall designate any other rule for sunset review that is necessary
			 for a comprehensive sunset review whether or not such other rule is otherwise a
			 covered rule under this title.
					(4)GuidanceThe Administrator shall provide timely
			 guidance to agencies on the conduct of sunset reviews and the preparation of
			 sunset review notices and reports required by this title to ensure uniform,
			 complete, and timely sunset reviews and to ensure notice and opportunity for
			 public comment consistent with section 207.
					(5)Review and
			 evaluation of reportsThe
			 Administrator shall review and evaluate each preliminary and final report
			 submitted by the agency pursuant to this section. Within 90 days after
			 receiving a preliminary report, the Administrator shall transmit comments to
			 the head of the agency regarding—
						(A)the quality of the analysis in the report,
			 including whether the agency has properly applied section 204;
						(B)the consistency of
			 the agency's proposed action with actions of other agencies; and
						(C)whether the rule
			 should be continued without change, modified, consolidated with another rule,
			 or terminated.
						(b)Agency sunset
			 review procedure
					(1)Sunset review
			 noticeAt least 2½ years
			 before the review deadline under section 206(a) for a covered rule issued by an
			 agency, the agency shall—
						(A)publish a sunset review notice in
			 accordance with section 207(a) in the Federal Register and, to the extent
			 reasonable and practicable, in other publications or media that are designed to
			 reach those persons most affected by the covered rule; and
						(B)request the views
			 of the Administrator and the appropriate committees of the Congress on whether
			 to continue without change, modify, consolidate, or terminate the covered
			 rule.
						(2)Preliminary
			 reportIn reviewing a covered
			 rule, the agency shall—
						(A)consider public comments and other
			 recommendations generated by a sunset review notice under paragraph (1);
			 and
						(B)at least one year
			 before the review deadline under section 206(a) for the covered rule, publish
			 in the Federal Register, in accordance with section 207(b), and transmit to the
			 Administrator and the appropriate committees of the Congress a preliminary
			 report.
						(3)Final
			 reportThe agency shall
			 consider the public comments and other recommendations generated by the
			 preliminary report under paragraph (2) for a covered rule, and shall consult
			 with the appropriate committees of the Congress before issuing a final report.
			 At least 90 days before the review deadline of the covered rule, the agency
			 shall publish in the Federal Register, in accordance with section 207(c)(2) or
			 207(d), and transmit a final report to the Administrator and the appropriate
			 committees of the Congress.
					(4)Open procedures
			 regarding sunset reviewIn
			 any sunset review conducted pursuant to this title, the agency conducting the
			 review shall make a written record describing the subject of all contacts the
			 agency or Administrator made with non-governmental persons outside the agency
			 relating to such review. The written record of such contact shall be made
			 available, upon request, to the public.
					(c)Effectiveness of
			 agency recommendationIf a
			 final report under subsection (b)(3) recommends that a covered rule should be
			 continued without change, the covered rule shall be continued. If a final
			 report under subsection (b)(3) recommends that a covered rule should be
			 modified, consolidated with another rule, or terminated, the rule may be
			 modified, so consolidated, or terminated in accordance with section
			 207(d).
				(d)Preservation of
			 independence of Federal bank regulatory agenciesThe head of any appropriate Federal banking
			 agency (as that term is defined in section 3(q) of the Federal Deposit
			 Insurance Act (12 U.S.C. 1813(q)), the Federal Housing Finance Board, the
			 National Credit Union Administration, and the Office of Federal Housing
			 Enterprise Oversight shall have the authority with respect to that agency that
			 would otherwise be granted under section 206(a)(2)(B) to the Administrator or
			 other officer designated by the President.
				206.Review
			 deadlines for covered rules
				(a)In
			 general
					(1)Existing
			 significant rulesFor a
			 significant rule in effect on the date of the enactment of this Act, the
			 initial review deadline is the last day of the 4-year, 5-year, 6-year, or
			 7-year period beginning on the date of the enactment of this Act, as specified
			 by the Administrator under section 205(a)(2)(A). For any significant rule that
			 6 months after the date of enactment is not assigned to such a group specified
			 under section 205(a)(2)(A), the initial review deadline is the last day of the
			 4-year period beginning on the date of enactment of this Act.
					(2)New significant
			 rulesFor a significant rule
			 that first takes effect after the date of the enactment of this Act, the
			 initial review deadline is the last day of either—
						(A)the 3-year period beginning on the date the
			 rule takes effect; or
						(B)if the
			 Administrator determines as part of the rulemaking process that the rule is
			 issued pursuant to negotiated rulemaking procedures or that compliance with the
			 rule requires substantial capital investment, the 7-year period beginning on
			 the date the rule takes effect.
						(3)Rules covered
			 pursuant to public petition or congressional requestFor any rule subject to sunset review
			 pursuant to a public petition under section 203(c) or a congressional request
			 under section 203(d), the initial review deadline is the last day of the 3-year
			 period beginning on—
						(A)the date the agency or Administrator so
			 designates the rule for review; or
						(B)the date of
			 issuance of a final court order that the agency is deemed to have designated
			 the rule for sunset review.
						(4)Related rule
			 designated for reviewFor a
			 rule that the Administrator designates under section 205(a)(3) for sunset
			 review because it is related to another covered rule and that is grouped with
			 that other rule for simultaneous review, the initial review deadline is the
			 same as the review deadline for that other rule.
					(b)Temporary
			 extensionThe review deadline
			 under subsection (a) for a covered rule may be extended by the Administrator
			 for not more than 6 months by publishing notice thereof in the Federal Register
			 that describes reasons why the temporary extension is necessary to respond to
			 or prevent an emergency situation.
				(c)Determinations
			 where rules have been amendedFor purposes of this title, if various
			 provisions of a covered rule were issued at different times, then the rule as a
			 whole shall be treated as if it were issued on the later of—
					(1)the date of
			 issuance of the provision of the rule that was issued first; or
					(2)the date the most
			 recent review and revision of the rule under this title was completed.
					207.Sunset review
			 notices and agency reports
				(a)Sunset review
			 noticeThe sunset review
			 notice under section 205(b)(1) for a rule shall—
					(1)request comments regarding whether the rule
			 should be continued without change, modified, consolidated with another rule,
			 or terminated;
					(2)if applicable,
			 request comments regarding whether the rule meets the applicable Federal
			 cost-benefit and risk assessment criteria; and
					(3)solicit comments
			 about the past implementation and effects of the rule, including—
						(A)the direct and
			 indirect costs incurred because of the rule, including the net reduction in the
			 value of private property (whether real, personal, tangible, or intangible),
			 and whether the incremental benefits of the rule exceeded the incremental costs
			 of the rule, both generally and regarding each of the specific industries and
			 sectors it covers;
						(B)whether the rule
			 as a whole, or any major feature of it, is outdated, obsolete, or unnecessary,
			 whether by change of technology, the marketplace, or otherwise;
						(C)the extent to
			 which the rule or information required to comply with the rule duplicated,
			 conflicted, or overlapped with requirements under rules of other
			 agencies;
						(D)in the case of a
			 rule addressing a risk to health or safety or the environment, what the
			 perceived risk was at the time of issuance and to what extent the risk
			 predictions were accurate;
						(E)whether the rule
			 unnecessarily impeded domestic or international competition or unnecessarily
			 intruded on free market forces, and whether the rule unnecessarily interfered
			 with opportunities or efforts to transfer to the private sector duties carried
			 out by the Government;
						(F)whether, and to
			 what extent, the rule imposed unfunded mandates on, or otherwise affected,
			 State and local governments;
						(G)whether compliance
			 with the rule required substantial capital investment and whether terminating
			 the rule on the next review deadline would create an unfair advantage to those
			 who are not in compliance with it;
						(H)whether the rule
			 constituted the least cost method of achieving its objective consistent with
			 the criteria of the Act under which the rule was issued, and to what extent the
			 rule provided flexibility to those who were subject to it;
						(I)whether the rule
			 was worded simply and clearly, including clear identification of those who were
			 subject to the rule;
						(J)whether the rule
			 created negative unintended consequences;
						(K)the extent to
			 which information requirements under the rule can be reduced; and
						(L)the extent to
			 which the rule has contributed positive benefits, particularly health or safety
			 or environmental benefits.
						(b)Preliminary
			 reports on sunset reviewsThe preliminary report under section
			 205(b)(2) on the sunset review of a rule shall request public comments and
			 contain—
					(1)specific requests
			 for factual findings and recommended legal conclusions regarding the
			 application of section 204 to the rule, the continued need for the rule, and
			 whether the rule duplicates functions of another rule;
					(2)a
			 request for comments on whether the rule should be continued without change,
			 modified, consolidated with another rule, or terminated; and
					(3)if consolidation
			 or modification of the rule is recommended, suggestions for the proposed text
			 of the consolidated or modified rule.
					(c)Final reports on
			 sunset reviews
					(1)In
			 generalA final report under
			 section 205(b)(3) on the sunset review of a rule shall—
						(A)contain the
			 factual findings and legal conclusions of the agency conducting the review
			 regarding the application of section 204 to the rule and the agency's proposed
			 recommendation as to whether the rule should be continued without change,
			 modified, consolidated with another rule, or terminated;
						(B)in the case of a
			 rule that the agency proposes to continue without change, so state;
						(C)in the case of a
			 rule that the agency proposes to modify or consolidate with another rule,
			 contain—
							(i)a
			 notice of proposed rulemaking under section 553 of title 5, United States Code,
			 or under other statutory rulemaking procedures required for that rule;
			 and
							(ii)the
			 text of the rule as so modified or consolidated; and
							(D)in the case of a
			 rule that the agency proposes to terminate, contain a notice of proposed
			 rulemaking for termination consistent with paragraph (3)(A).
						(2)Final report
			 published in the Federal RegisterA final report under section
			 205(b)(3) shall be published in the Federal Register.
					(d)RulemakingIn the case of a final report on a rule
			 described in subparagraphs (C) or (D) of subsection (c)(1), the final report
			 shall be published in the Federal Register and its publication shall constitute
			 publication of the notice required by subsection (c)(1)(C)(i). After
			 publication of a final report on a rule described in subparagraphs (C) or (D)
			 of subsection (c)(1) on a sunset review of a rule, the agency which conducted
			 such review shall conduct the rulemaking which is called for in such
			 report.
				208.Designation of
			 agency regulatory review officerThe head of each agency shall designate an
			 officer of the agency as the Regulatory Review Officer of the agency. The
			 Regulatory Review Officer of an agency shall be responsible for the
			 implementation of this title by the agency and shall report directly to the
			 head of the agency and the Administrator with respect to that
			 responsibility.
			209.Relationship to
			 other lawNothing in this
			 title is intended to supersede the provisions of chapters 5, 6, and 7 of title
			 5, United States Code.
			210.Effect of
			 termination of a covered rule
				(a)Effect of
			 termination, generallyIf a
			 covered rule is terminated pursuant to this title—
					(1)this title shall
			 not be construed to prevent the President or an agency from exercising any
			 authority that otherwise exists to implement the statute under which the rule
			 was issued;
					(2)in an agency
			 proceeding or court action between an agency and a non-agency party, the rule
			 shall be given no conclusive legal effect but may be submitted as evidence of
			 prior agency practice and procedure; and
					(3)this title shall
			 not be construed to prevent the continuation or institution of any enforcement
			 action that is based on a violation of the rule that occurred before the
			 effectiveness of the rule terminated.
					(b)Effect on
			 deadlines
					(1)In
			 generalNotwithstanding subsection (a), any deadline for,
			 relating to, or involving any action dependent upon, any rule terminated under
			 this title is suspended until the agency that issued the rule issues a new rule
			 on the same matter, unless otherwise provided by a law.
					(2)Deadline
			 definedIn this subsection, the term deadline means
			 any date certain for fulfilling any obligation or exercising any authority
			 established by or under any Federal rule, or by or under any court order
			 implementing any Federal rule.
					211.Judicial
			 review
				(a)In
			 generalA denial or
			 substantial inexcusable delay in granting or denying a petition under section
			 203(c) shall be considered final agency action subject to review under section
			 702 of title 5, United States Code. A denial of a congressional request under
			 section 203(d) shall not be subject to judicial review.
				(b)Time limitation
			 on filing a civil actionNotwithstanding any other provisions of
			 law, an action seeking judicial review of a final agency action under this
			 title may not be brought—
					(1)in the case of a
			 final agency action denying a public petition under section 203(c) or
			 continuing without change, modifying, consolidating, or terminating a covered
			 rule, more than 30 days after the date of that agency action; or
					(2)in the case of an
			 action challenging a delay in deciding on a petition for a rule under section
			 203(c), more than 1 year after the period applicable to the rule under section
			 203(c)(4).
					(c)Availability of
			 judicial review unaffectedExcept to the extent that there is a
			 direct conflict with the provisions of this title, nothing in this title is
			 intended to affect the availability or standard of judicial review for agency
			 regulatory action.
				212.DefinitionsIn this title:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Office of
			 Information and Regulatory Affairs in the Office of Management and
			 Budget.
				(2)AgencyThe term agency has the
			 meaning given that term in section 551(1) of title 5, United States
			 Code.
				(3)Appropriate
			 committee of the CongressThe term appropriate committee of
			 the Congress means, with respect to a rule, each standing committee of
			 Congress having authority under the rules of the House of Representatives or
			 the Senate to report a bill to amend the provision of law under which the rule
			 is issued.
				(4)Rule
					(A)In
			 generalSubject to subparagraph (B), the term rule
			 means any agency statement of general applicability and future effect,
			 including agency guidance documents, designed to implement, interpret, or
			 prescribe law or policy, or describing the procedures or practices of an
			 agency, or intended to assist in such actions, but does not include—
						(i)regulations or
			 other agency statements issued in accordance with formal rulemaking provisions
			 of sections 556 and 557 of title 5, United States Code, or in accordance with
			 other statutory formal rulemaking procedures required for such regulations or
			 statements;
						(ii)regulations or
			 other agency statements that are limited to agency organization, management, or
			 personnel matters;
						(iii)regulations or
			 other agency statements issued with respect to a military or foreign affairs
			 function of the United States;
						(iv)regulations,
			 statements, or other agency actions that are reviewed and usually modified each
			 year (or more frequently), or are reviewed regularly and usually modified based
			 on changing economic or seasonal conditions;
						(v)regulations or
			 other agency actions that grant an approval, license, permit, registration, or
			 similar authority or that grant or recognize an exemption or relieve a
			 restriction, or any agency action necessary to permit new or improved
			 applications of technology or to allow the manufacture, distribution, sale, or
			 use of a substance or product; and
						(vi)regulations or
			 other agency statements that the Administrator certifies in writing are
			 necessary for the enforcement of the Federal criminal laws.
						(B)Scope of a
			 ruleFor purposes of this title, each set of rules designated in
			 the Code of Federal Regulations as a part shall be treated as one rule. Each
			 set of rules that do not appear in the Code of Federal Regulations and that are
			 comparable to a part of that Code under guidelines established by the
			 Administrator shall be treated as one rule.
					(5)Sunset
			 reviewThe term sunset review means a review of a
			 rule under this title.
				213.Effective
			 dateThis title shall take
			 effect on the date of the enactment of this Act.
			214.Sunset of this
			 titleThis title shall have no
			 force or effect after the 10-year period beginning on the date of the enactment
			 of this Act.
			
